ORDER
This matter having been duly presented to the Court on the petition for reinstatement to the practice of law of GERALD M. LYNCH of NEW BRUNSWICK, who was admitted to the bar of this State in 1977, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed on October 9, 2003;
And the Order of temporary suspension having been issued pursuant to Rule l:20-3(g) and Rule 1:20-11 by reason of respondent’s failure to comply with the Court’s Order of August 25, 2003;
And the Office of Attorney Ethics reported that respondent now has substantially complied with the Order of August 25, 2003, and therefore having interposed no objection to respondent’s petition for reinstatement;
And good cause appearing;
It is ORDERED that respondent is reinstated to the practice of law, effective immediately; and it is further
ORDERED that respondent shall continue to comply with the Court’s Order filed on August 25, 2003, ordering respondent to comply fully with the Office of Attorney Ethics in its pending investigation; and it is further
ORDERED that the portion of the Order filed October 9, 2003, that restrained respondent’s attorney accounts from disbursement is hereby vacated.